Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I shown in Figures 2A-2D discussed on Pages 5-9; and
Species II shown in Figures 3A-3C discussed on Pages 9-12. 
The main difference between the Species is the entry and exit of the working fluid (i.e. from opposite ends to a single outlet, versus a single inlet with fluid exiting at opposite ends).  This is just the major difference between the Species, however, please refer to the Figures and corresponding specification for a complete detail of the Species.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 13.
Species I and II lack unity of invention because even though the inventions of these groups require the technical feature of a screw compressor, comprising: a first male rotor and a second male rotor, each of the first male rotor and the second male rotor having convex-helical teeth, the first male rotor and the second male rotor being rigidly connected together; a first female rotor and a second female rotor, each of the first female rotor and the second female rotor having concave-helical teeth, the first female rotor and the second female rotor being arranged separately from and opposite to each other; wherein the convex-helical teeth of the first male rotor are engaged with the concave-helical teeth of the first female rotor, and the convex- helical teeth of the second male rotor are engaged with the concave-helical teeth of the second female rotor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JIHONG (Chinese Patent Publication CN 102996450 A, a machine translation is provided on the PTO-892 Notice of References cited and is utilized in the rejection below).  
JIHONG discloses:  a screw compressor (see Abstract and Figure 3), comprising: a first male rotor (3) and a second male rotor (5), each of the first male rotor and the second male rotor having convex-helical teeth (see Figures 3 and 4, see Page 3), the first male rotor and the second male rotor being rigidly connected together (see Figures 3 and 4, where the first and second male rotors are rigidly connected together via coupling (11)); a first female rotor (2) and a second female rotor (4) (see Figures 3 and 4, Abstract and Page 3), each of the first female rotor and the second female rotor having concave-helical teeth (see Figures 1-4, Page 3), the first female rotor and the second female rotor being arranged separately from and opposite to each other (see Figures 3 and 4); wherein the convex-helical teeth of the first male rotor are engaged with the concave-helical teeth of the first female rotor (see Figures 3 and 4, Abstract, and Page 3), and the convex- helical teeth of the second male rotor are engaged with the concave-helical teeth of the second female rotor (see Figures 3 and 4, Abstract and Page 3).
A telephone call was not made to request an oral election to the above restriction requirement, due to overseas applicants.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746